FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



OLIVA ESTHER MORA DE ESCOBAR,                     No. 09-70755

               Petitioner,                        Agency No. A073-808-162

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Olivia Esther Mora De Escobar, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying cancellation of removal. We

dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review Mora De Escobar’s contention that she was

not advised of her rights before admitting to the charge of alien smuggling because

she failed to raise that issue before the BIA and thereby failed to exhaust her

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004) (explaining that this court lacks jurisdiction to review contentions not raised

before the agency).

      PETITION FOR REVIEW DISMISSED.




                                           2                                      09-70755